                                          Case 4:19-cv-06320-KAW Document 11 Filed 04/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIE M. CLAY,                                      Case No. 19-cv-06320-KAW (PR)
                                   8                      Petitioner,
                                                                                              ORDER TO SHOW CAUSE
                                   9               v.

                                  10     ROBERT NEUSCHNID, et al.,
                                  11                      Respondents.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, filed this amended petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254 challenging his conviction in the Contra Costa County Superior

                                  15   Court. It does not appear from the face of the petition that it is without merit. Good cause

                                  16   appearing, therefore, the Court hereby issues the following orders:

                                  17          1.        The Clerk of the Court shall serve electronically a copy of this Order upon

                                  18   Respondent and Respondent’s attorney, the Attorney General of the State of California, at the

                                  19   following email address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto

                                  20   are available via the Electronic Case Filing System for the Northern District of California. The

                                  21   Clerk also shall serve by mail a copy of this Order on Petitioner.

                                  22          2.        No later than sixty days from the date of this Order, Respondent shall file with this

                                  23   Court and serve upon Petitioner an Answer conforming in all respects to Rule 5 of the Rules

                                  24   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

                                  25   Respondent shall file with the Answer all portions of the state record that have been transcribed

                                  26   previously and are relevant to a determination of the issues presented by the petition. If Petitioner

                                  27   wishes to respond to the Answer, he shall do so by filing a Traverse with the Court and serving it

                                  28   on Respondent within forty-five days of his receipt of the Answer. If he does not do so, the
                                          Case 4:19-cv-06320-KAW Document 11 Filed 04/21/20 Page 2 of 2




                                   1   petition will be deemed submitted and ready for decision on the date the Traverse is due.

                                   2          3.      No later than sixty days from the date of this Order, Respondent may file with this

                                   3   Court and serve upon Petitioner a motion to dismiss on procedural grounds in lieu of an Answer,

                                   4   as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254

                                   5   Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                   6   Respondent an opposition or statement of non-opposition to the motion within forty-five days of

                                   7   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                   8   within fourteen days of receipt of an opposition.

                                   9          4.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  10   informed of any change of address by filing a separate paper with the Clerk headed “Notice of

                                  11   Change of Address,” and must comply with the Court's orders in a timely fashion. He also must

                                  12   serve on Respondent’s counsel all communications with the Court by mailing a true copy of the
Northern District of California
 United States District Court




                                  13   document to Respondent’s counsel.

                                  14          5.      Extensions of time are not favored, though reasonable extensions will be granted.

                                  15   Any motion for an extension of time must be filed no later than three days prior to the deadline

                                  16   sought to be extended.

                                  17          6.      Respondent shall file his Consent or Declination to Magistrate Judge Jurisdiction

                                  18   on or before the date his answer is due.

                                  19          This form can be found at www.cand.uscourts.gov/civilforms.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 21, 2020
                                                                                               __________________________________
                                  23                                                           KANDIS A. WESTMORE
                                  24                                                           United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
                                                                                           2
